
	

113 HRES 214 IH: Expressing the sense of the House of Representatives that extensive scientific and technical studies and analyses by the Department of State and other Federal agencies have affirmed that the proposed Keystone XL pipeline is an environmentally sound project.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 214
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Weber of Texas
			 (for himself, Mr. Smith of Texas,
			 Mr. Hall, Mr. Neugebauer, Mr.
			 Sensenbrenner, Mr.
			 Stockman, Mr. Cramer,
			 Mr. Schweikert, and
			 Mr. Stewart) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that extensive scientific and technical studies and analyses by
		  the Department of State and other Federal agencies have affirmed that the
		  proposed Keystone XL pipeline is an environmentally sound
		  project.
	
	
		Whereas safe and responsible production, transportation,
			 and use of oil and petroleum products provide the foundation of America’s
			 energy economy, helping to secure and advance our economic prosperity, national
			 security, and overall quality of life;
		Whereas Department of State assessments found that the
			 Keystone XL pipeline is not likely to impact the amount of crude oil
			 produced from the oil sands and that approval or denial of the
			 proposed Project is unlikely to have a substantial impact on the rate of
			 development in the oil sands;
		Whereas the Department of State found that
			 the incremental life-cycle greenhouse gas emissions associated with the
			 Keystone XL project are estimated in the range of 0.07 to 0.83 million metric
			 tons of carbon dioxide equivalents, with the upper end of this range
			 representing twelve one-thousandths of one percent of the 6,702 million metric
			 tons of carbon dioxide emitted in the United States in 2011;
		Whereas after extensive evaluation of potential impacts to
			 land and water resources along the Keystone XL pipeline’s 875 mile proposed
			 route, the Department of State found that The analyses of potential
			 impacts associated with construction and normal operation of the proposed
			 Project suggest that there would be no significant impacts to most resources
			 along the proposed Project route (assuming Keystone complies with all laws and
			 required conditions and measures).;
		Whereas transportation of oil via pipeline has a record of
			 unmatched safety and environmental protection, and the Department of State
			 found that Spills associated with the proposed Project that enter the
			 environment are expected to be rare and relatively small, and that
			 there is no evidence of increased corrosion or other pipeline threat due
			 to viscosity of diluted bitumen oil that will be transported by the
			 Keystone XL pipeline; and
		Whereas plans to incorporate 57 project-specific special
			 conditions related to the design, construction, and operations of the Keystone
			 XL pipeline led the Department of State to find that the pipeline will have
			 a degree of safety over any other typically constructed domestic oil
			 pipeline: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Federal Government’s exhaustive scientific and
			 technical analysis of the potential environmental impacts of the Keystone XL
			 pipeline have repeatedly affirmed the environmental soundness and safety of the
			 proposed project.
		
